Citation Nr: 0733517	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for spina 
bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from June 1954 to 
May 1957.  A subsequent period of service was ended with an 
other than honorable discharge.  The current claim stems from 
the first period of active service.  

In November 1996, the Board of Veterans' Appeals (Board) 
denied service connection for spina bifida and other claimed 
disabilities.  Although the veteran appealed another part of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), he did not appeal the denial of 
service connection for spina bifida.  Thus, with respect to 
spina bifida, the November 1996 Board decision became final. 

This appeal comes before the Board from May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which determined that 
new and material evidence had not been received to reopen the 
claim for service connection for spina bifida.  

While the veteran perfected appeals of other issues, during 
his March 2007 hearing, he withdrew all other appeals.  


FINDINGS OF FACT

1.  By decision of November 1996, the Board denied service 
connection for spina bifida and properly notified the veteran 
of that decision.  

2.  Evidence received by VA since the November 1996 Board 
decision is not so significant that it raises a reasonable 
possibility of substantiating the claim. 






CONCLUSIONS OF LAW

1.  The November 1996 Board decision, which denied service 
connection for spina bifida, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1104 (2007).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied service 
connection claim and claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a service connection 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  In the context of a 
claim to reopen, the Secretary must look at the basis for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has been 
notified of the evidence and information necessary to reopen 
a claim and to establish service connection in a November 
2003 letter that noted the Board's decision in November 1996.  
In large part, evidence necessary to establish service 
connection would also serve to reopen the claim.  

VA has also notified the veteran of the information and 
evidence needed to achieve service connection.  VA provided 
additional notice letters in February and March 2004 and in 
March 2006, which informed the veteran of what evidence is 
needed to substantiate the claim, what evidence he was 
responsible for obtaining, and what evidence VA would obtain. 

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  

VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  VA provided the additional notices 
recommended by the Court in Dingess v. Nicholson, 19 Vet. 
App. 473, in March 2006.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

New and Material Evidence 

In June 2003, the veteran filed to reopen his claim for 
service connection for spina bifida.  As such, the 
application to reopen was received after August 29, 2001, the 
effective date of the amended version of 38 C.F.R. § 3.156(a) 
and; therefore, the amended provisions are for application in 
this case.  See 38 C.F.R. § 3.156(a) (2007).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The pertinent evidence of file at the time of the November 
1996 Board decision consists of service medical records 
(SMRs), service personnel documents, VA medical records, 
private medical records, medical treatise articles, and 
testimony, statements, and pleadings submitted by the 
veteran.  Based on this evidence, the Board found that no 
competent evidence persuasively showed that a congenital 
spina bifida defect was aggravated during active service.  

Unless the veteran appeals to the Court, or unless the 
Chairman of the Board orders reconsideration, Board decisions 
are final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); 
Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  
Because the veteran did not appeal the pertinent part of the 
November 1996 decision to the Court, and because the Board 
Chairman did not order reconsideration, the Board's November 
1996 decision is final with respect to denial of service 
connection for spina bifida.

Where a claim has been finally disallowed, the law and 
regulations provide that if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to give consideration to all 
of the evidence received since the last disallowance of this 
claim on any basis, in this case, since the Board decision 
dated in November 1996.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The evidence received by VA since the Board's November 1996 
decision includes VA outpatient treatment reports, duplicate 
copies of private medical reports, medical treatise articles, 
duplicate copies of service medical records (SMRs), and the 
veteran's testimony before the undersigned Veterans Law 
Judge.  The SMRs and the private medical reports are merely 
duplicates of earlier considered documents.  They are not new 
evidence.  

The VA outpatient treatment reports are not pertinent to the 
issue.  Therefore, although new, they are not material 
evidence.   

The medical treatises submitted in August 2005 discuss the 
origin of spina bifida and offer a list of possible symptoms 
of spina bifida.  While some of this evidence is new, it is 
not material, as it does not tend to show that spina bifida 
underwent an increase in severity during active service.  The 
veteran has argued that certain symptoms that arose during 
active service could be symptoms of spina bifida, these 
symptoms were attributed to other causes and also had been 
considered in the earlier final Board decision.  Thus, the 
medical treatises do not contain sufficiently new and 
material evidence  to reopen the claim. 

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge that he entered active service with spina 
bifida and that it worsened during active service due to 
spinal block injections administered during inguinal hernia 
repair.  He testified that spina bifida was also aggravated 
by heavy lifting and bending that he did while in the Army 
and also possibly by driving a truck.  During the hearing, he 
requested that the record be kept open for 30 days to allow 
him to submit additional evidence on the matter.  No 
additional evidence was received. 

The veteran's testimony offered in March 2007 is not new and 
material evidence.  Each assertion made by the veteran was 
previously made and considered.  Thus, this evidence is 
merely cumulative of previous considered evidence and is not 
new and material, as contemplated by 38 C.F.R. § 3.156(a) 
(2007).  It provides no basis to reopen the service 
connection claim.  38 C.F.R. § 5108.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The Board therefore must deny the 
application to reopen this service connection claim. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for spina bifida is not 
reopened and the claim remains denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


